11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


M&M Elevator Company, Ltd.,                   * From the 244th District
                                                Court of Ector County,
                                                Trial Court No. C-128,532.

Vs. No. 11-13-00035-CV                         * September 26, 2013

Eliazar Trevino, Jr., individually and as      * Per Curiam Memorandum Opinion
next friend of Eliazar Trevino, III,             (Panel consists of: Wright, C.J.,
Lailyana Trevino, and Urijah Trevino,            McCall, J., and Willson, J.)


     This court has considered M&M Elevator Company, Ltd.’s unopposed motion
to dismiss this appeal and concludes that the motion should be granted. Therefore,
in accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against the party incurring the same.